        Case 1:16-cv-04865-AJN-OTW Document 141 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     12/22/2020

 Gebrial Rasmy,

                         Plaintiff,
                                                                     16-cv-4865 (AJN)
                 –v–
                                                                           ORDER
 Marriott International, Inc., et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

         The trial dates currently set in this matter are hereby vacated. The parties should confer

and submit a joint letter with proposed trial dates for the second quarter of 2021 by January 8,

2021.

         Due to the severe trial backlog in this District as a result of the COVID-19 pandemic, the

Clerk’s Office is scheduling all trial dates centrally. Multiple trial-ready cases will be set for

trial for the same period of time, meaning that the back-up cases will proceed only if the higher-

priority cases do not go forward. The parties must therefore be prepared to proceed with trial on

whatever date the Court adopts and during each week for the remainder of the quarter. The

Court will notify the parties as soon as the Clerk’s Office assigns trial dates for the second

quarter of 2021.

         Per the Court’s order of June 19, 2020, the parties’ joint pretrial materials were due

yesterday, December 21, 2020. See Dkt. No. 106. That due date is extended to January 8, 2021.

A final pretrial conference remains scheduled for January 15, 2021, at 11:00 a.m. See id.

         SO ORDERED.
 Case 1:16-cv-04865-AJN-OTW Document 141 Filed 12/22/20 Page 2 of 2




Dated: December 22, 2020
       New York, New York
                                    ____________________________________
                                              ALISON J. NATHAN
                                            United States District Judge
